White, J.
The charge as set forth in the information is in these words, viz.: “ Did then and there commit the offense of willfully, knowingly, unlawfully, and fraudulently keeping a disorderly house for the purpose of public prostitution, or as a common resort for prostitutes and vagabonds,” etc.
The information is fatally defective in two respects : First, “ it does not charge that the accused did keep a disorderly house, etc., but that she was guilty of the offense of keeping, etc. —a statement of a conclusion drawn from facts, rather than a statement of the facts from which the law draws the conclusion.” Lasindo v. The State, 2 Texas Ct. App. 59. Second, the offense attempted to be stated is charged disjunctively. “If a statute makes it a crime to do this or *162that, mentioning several things disjunctively, the indictment may, indeed, as a general rule, embrace the whole in a single count; but in doing so it must use the conjunction ‘ and ’ where 6 or ’ occurs in the statute, else it will be defective as being uncertain.” See the whole subject discussed and authorities cited in Hart v. The State, 2 Texas Ct. App. 39.
For these reasons the judgment of the lower court is not only reversed, but the case is also dismissed.

Reversed and dismissed.